In a custody proceeding pursuant to article 6 of the Family Court Act, petitioner appeals from an order of the Family Court, Queens County (Fogarty, J.), dated November 22,1982, which awarded custody of the child Zamian C. to respondent Evaristo G., and granted liberal visitation rights to petitioner. Order modified, on the law, by deleting therefrom the provision which awarded visitation rights to petitioner. As so modified, order affirmed without costs or disbursements. The Family Court was correct in determining that the best interests of the child Zamian C., required that custody be awarded to respondent Evaristo G., but the award of visitation rights to petitioner was error. In a companion proceeding pursuant to article 5 of the Family Court Act to establish the paternity of the child, the Family Court held that Evaristo G. failed to prove paternity. This court has now reversed so much of the order in the paternity proceeding as dismissed the petition against Evaristo G. and has declared that he is the father of the child (Matter of Alicia C. v Evaristo G., 93 AD2d 820). Under these circumstances, there is no basis for providing visitation rights to petitioner. Mollen, P. J., Damiani, Laser and Mangano, JJ., concur.